DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  “characterised" is misspelt  and should be “characterized”.  Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 recites “unlocking position towards an intermediate position opposite to the locking position, wherein the intermediate position is a position which is initially approached by the locking member starting from the unlocking position and triggered by an actuation of the electrically controllable actuator, before the locking member, after reaching the intermediate position, moves in 
Firstly, with the triple commas it is unclear what the proper connotation the applicant wishes to convey. For instance in “wherein the intermediate position is a position which is initially approached by the locking member starting from the unlocking position and triggered by an actuation of the electrically controllable actuator, before the locking member, after reaching the intermediate position, moves in the opposite direction back to the unlocking position” it is unclear what “before the locking member” is supposed to limit. Specifically it is unclear what “before”  is supposed to clarify. 
For the purposes of examination it is assumed that the limitation broadly describes the locking member being able to move between an intermediate position and a locking position as well as between the intermediate position and an unlocking position.
Claim 9 recites the limitation "a door lock according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Specifically it is unclear if the applicant wishes to introduce a new door lock or reference the previous one.
For the purpose of examination it is assumed to reference the previous door lock.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Promutico et al. WO 2020049603 A1 (hereinafter Promutico).
In regards to claim 1, Promutico teaches a door lock for a domestic electrical appliance (abstract), comprising: a movably arranged locking member (Page 4 lines 1-6) selectively adjustable into 
In regards to claim 2, Promutico teaches the door lock according to claim 1, wherein the auxiliary switch device closes an electrical shunt path to the electrical door detection switch when the locking member moves from the unlocking position towards the locking position (page 3 lines 5- 13).  
In regards to claim 7, Promutico teaches the door lock according to claim 1  wherein the door detection switch is a magnetically or mechanically operated switch without switching hysteresis (Page 5, lines 19-21, switching corresponds to open and closed not an intermediate state).  
Claim(s) 1, 3-6, 9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hintz et al. US 10597904 B2 (hereinafter Hintz).
In regards to claim 1, Hintz teaches a door lock for a domestic electrical appliance (See fig 1), comprising: a movably arranged locking member (28) selectively adjustable into an unlocking position and a locking position (See fig 1), wherein, in the unlocking position, the locking member permits the opening of a closed door of the household appliance and, in the locking position, is in blocking engagement with a blockable component (20) at least when the door is closed, the blocking engagement causing the closed door to be blocked against opening (Fig 1 and Col 2 lines 5-18); an electrically controllable actuator (26) for actuating the locking member and an electrical door detection switch (24) that switches depending on the closing of the door wherein the electrical door detection switch includes an electrical auxiliary switch device (30) which selectively opens or closes an electrical shunt path to the electrical door detection switch depending on the position of the locking member (30, See fig 1).
In regards to claim 3, Hintz teaches the door lock according to claim 2, wherein the locking member is arranged for movement from the unlocking position into the locking position and beyond the locking position into a fault position (over pressing the sensor 30) and that the auxiliary switch device either opens the shunt path or keeps it closed (keeps it closed because its being pressed) when the locking member moves from the locking position towards the fault position.
	In regards to claim 4, Hintz teaches the door lock according to claim 1, wherein the auxiliary switch device closes the electrical shunt path to the door detection switch when the locking member moves from the unlocking position towards an intermediate position (when the protrusion on 28 seen in figure 1 touches neither) opposite to the locking position (See fig 1), wherein the intermediate position is a position which is initially approached by the locking member starting from the unlocking position (See fig 1) and triggered by an actuation of the electrically controllable actuator (26 See figure 1), before the locking member, after reaching the intermediate position, moves in the opposite direction back to the unlocking position (once it already has reached the locking position) and beyond the unlocking 

    PNG
    media_image1.png
    1102
    1445
    media_image1.png
    Greyscale

Reference Image X

In regards to claim 6, Hintz teaches the door lock according to claim 1, wherein the blockable component includes a blocking edge (See reference image 1) which, on closing the door, moves past the locking member into and beyond a locking permit position (See fig 1), the locking permit position being a position from which the locking member can be moved in front of the blocking edge to thereby block the door against reverse movement (See fig 1), and that the door detection switch, on closing the door, 

    PNG
    media_image2.png
    282
    349
    media_image2.png
    Greyscale

Reference Image 1
In regards to claim 9, Hintz teaches a door lock according to claim 1, wherein the blockable component includes a blocking edge which (See Reference image 1), on closing the door, moves past the locking member into and beyond a locking permit position (when the member 28 can move through the hole in 22), the locking permit position being a position from which the locking member can be moved in front of the blocking edge to thereby block the door against reverse movement (See fig 1), in that the door detection switch, on closing the door, only changes its electrical switching state when the blocking edge has moved beyond the locking permit position into a first switching position (closed, See 24 in fig 1), and in that the door detection switch, on opening the closed door, changes its electrical switching state into a second switching position (open) of the blocking edge, which is offset from the first switching position towards the locking permit position (See fig 1, since the locking permit position is when the member 28 can first go into the loop of 20).
In regards to claim 12, Hintz teaches the door lock according to claim 1, further comprising an auxiliary member (Switches seen on the washer in figure 1) which is separate from the blockable component and is arranged for movement from a release position (on) to a blocking position (off) depending on the closing of the door (won’t let you turn it on while open), which, in the release 
	In regards to claim 13, Hintz teaches an electrical household appliance, in particular a washing machine (See fig 1), comprising an appliance main body (12) having an access opening (16) to a working space within the appliance main body (See fig 1); a door (14) mounted on the appliance main body for closing the access opening (See fig 1), and a door lock (10) comprising a lock assembly (20-31) and a blocking recess (large hole in the catch of 20), wherein the lock assembly is arranged on one of the appliance main body and the door and the blocking recess is arranged on the other of the appliance main body and the door (See fig 1), wherein the lock assembly comprises a movably arranged locking member (28) selectively adjustable into an unlocking position and a locking position (See fig 1), which in the unlocking position permits the opening of the closed door and in the locking position is in blocking engagement with the blocking recess at least when the door is closed (see fig 1, abstract), the blocking engagement causing the closed door to be blocked against opening (See fig 1 and summary of the invention), wherein the lock assembly further comprises an electrically controllable actuator (26) for actuating the locking member and an electrical door detection switch (24) which switches as a function of the closing of the door (See fig 1 note how 24 senses 22), characterized by wherein the electrical household appliance includes at least one of the following measures (a) to (d): 
*** Note claim requires only one of these conditions to be met in order to teach the claim Examiner is choosing condition (a).


*** Below is a separate interpretation of claim 1 under Hintz for the purposes of claim 5 only
In regards to claim 1, Hintz teaches a door lock for a domestic electrical appliance (See fig 1), comprising: a movably arranged locking member (28) selectively adjustable into an unlocking position and a locking position (See fig 1), wherein, in the unlocking position, the locking member permits the opening of a closed door of the household appliance and, in the locking position, is in blocking engagement with a blockable component (20) at least when the door is closed, the blocking engagement causing the closed door to be blocked against opening (Fig 1 and Col 2 lines 5-18); an electrically controllable actuator (26) for actuating the locking member and an electrical door detection switch (24) that switches depending on the closing of the door wherein the electrical door detection switch includes an electrical auxiliary switch device (31) which selectively opens or closes an electrical shunt path to the electrical door detection switch depending on the position of the locking member (31, See fig 1).
In regards to claim 5, Hintz teaches the door lock according to claim 1, wherein the auxiliary switch device closes (as in its closed of the flow of current) a first electrical shunt path to the door detection switch when the locking member moves from the unlocking position towards the locking position (See fig 1, protrusion on 28 moves away from 31 which closes the path) and closes a second electrical shunt path (switch 24 is closed to the flow of current when in an intermediate position as the protrusion is touching neither) to the door detection switch when the locking member moves from the unlocking position towards an intermediate position opposite the locking position, wherein the intermediate position is a position which is initially approached by the locking member starting from the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Promutico in view of Osvatic et al. WO 2014058714 A2 (hereinafter Osvatic).
In regards to claim 8, Promutico teaches the door lock according to claim 1, wherein the auxiliary switch device is formed of an intergraded circuit and a sliding lamella system which is movably coupled to the locking element and is in sliding contact with the integrated circuit (abstract). 
However Promutico does not teach that the integrated circuit is a printed circuit board.
Osvatic teaches the use of a printed circuit board in an electrical appliance latch (para 48, title).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a printed circuit board for Promutico’s integrated circuit to save on installation time, and ease of manufacturing.
Allowable Subject Matter
Claims 10 -11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 10, the following is a statement of reasons for the indication of allowable subject matter:
The prior art does not simply teach the limitations of claim 1 in addition to the specific track follower positions for the fault position of the locking member. Fault positions can appear in the prior art just none that can meet the limitations of claim 1 and 10.
In regards to claim 11, the following is a statement of reasons for the indication of allowable subject matter:
Specifically, the limitation “and wherein the lock detection switch switches back into a switching state corresponding to the unlocking position as a function of a transfer of the locking member from the locking position into the fault position” cannot be taught by the prior art in addition to the other limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Chirumbolo WO 2019147821 A1 - teaches a similar latch with a printed circuit board.
Promutico US 20210222459 A1 – teaches a very similar actuation means (with potentially earlier priority date).
Case US 4718705 A – teaches a similar device.
Meister et al. DE 3338604 A – teaches a similar circuit diagram.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675